COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Carl Andrew Clark v. The State of Texas

Appellate case number:      01-17-00754-CR and
                            01-17-00756-CR

Trial court case number:    CR2012-224 and
                            CR2013-178

Trial court:                207th District Court of Comal County

       On October 31, 2017, we abated these appeals, remanded the cases to the trial
court, and directed the trial court to execute certifications of appellant’s right to appeal
indicating whether he has the right to appeal. The district clerk has filed, in each appeal, a
supplemental clerk’s record containing the trial court’s certification of appellant’s right to
appeal, stating that the case “is not a plea-bargain case, and the defendant has the right of
appeal.” Accordingly, we REINSTATE the cases on the Court’s active docket.

        Appellant’s brief is due to be filed in this Court no later than 30 days from the date
of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court


Date: November 7, 2017